

116 HR 4138 IH: State Veterans Home Inspection Simplification Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4138IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Suozzi introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to deem certain State Veterans homes meeting
			 certain health and safety standards as meeting conditions and requirements
			 for skilled nursing facilities under the Medicare and Medicaid programs.
	
 1.Short titleThis Act may be cited as the State Veterans Home Inspection Simplification Act. 2.Deeming certain State Veterans homes as meeting Medicare skilled nursing facilities conditions and requirements Section 1865(a) of the Social Security Act (42 U.S.C. 1395bb(a)) is amended—
 (1)in paragraph (1), by inserting , subject to paragraph (5), after If the Secretary; and (2)by adding at the end the following new subsection:
				
 (5)In the case of a provider entity described in paragraph (3)(B) that the Secretary of Veterans Affairs inspects as a State home under section 1742 of title 38, United States Code, and determines meets such standards as the Secretary of Veterans Affairs shall prescribe pursuant to such section, the Secretary of Health and Human Services shall—
 (A)treat such provider entity as meeting all conditions and requirements under sections 1819 and 1861(j) for the period for which such determination is in effect; and
 (B)for purposes of subsection (g)(5)(E) of section 1819 and other related purposes for posting information on the Nursing Home Compare website under subsection (i) of such section, in lieu of the information described in the first sentence of such subsection (g)(5)(E), use the information described in the inspections of the Secretary of Veterans Affairs conducted under such section 1742 with respect to such provider entity for such period..
			